                          Case 4:20-mj-71613-MAG Document 6 Filed 11/19/20 Page 1 of 1

  AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail


                                          UNITED STATES DISTRICT COURT
                                                                             for the
                                                            Northern District
                                                         __________  District of
                                                                              of __________
                                                                                 California

                     United States of America                                    )
                                v.                                               )       Case No. 4:20-mj-71613-MAG
                          TYSHUN REAMS                                           )
                                                                                 )       Charging District: Central California
                                Defendant                                        )       Charging District’s Case No. 20-219-JGB


                        ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                          WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

          After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
  where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
  defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

  Place: United States District Court                                                    Courtroom No.: Duty Magistrate
           3470 12th Street
           Riverside, CA 92501-3801                                                      Date and Time: 11/30/2020 2:00 pm

          The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
  charges are pending.


  Date:            11/12/2020
                                                                                                             Judge’s signature




              FILED
                                                                                            Virginia K DeMarchi, Magistrate Judge
                                                                                                          Printed name and title



                 Nov 19 2020

        SUSANY. SOONG
   CLERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
            OAKLAND
